Citation Nr: 1110175	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-17 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of colorectal cancer, status post abdominal perineal resection, to include as due to exposure to an herbicidal agent.

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of colorectal cancer, status post abdominal perineal resection.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from December 1960 to March 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Generally, when there is no willful misconduct by a veteran, additional disability resulting from VA hospital care is compensated in the same manner as if service-connected, if the disability was caused by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  To establish that VA fault in providing treatment proximately caused additional disability, there must be 1) actual causation and not just additional disability, continuance, or natural progress of a disease or injury (unless such progress was due to a failure to timely diagnose or properly treat the disease or injury), or failure of the veteran to follow medical instructions, and 2) either VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished treatment without the appropriate informed consent. 38 C.F.R. § 3.361(c), (d) (2010); see also Roberson v. Shinseki, 607 F.3d 809 (2010).

In September 2005, the Veteran submitted a claim of entitlement to service connection for residuals of colorectal cancer, status post abdominal perineal resection, to include as due to exposure to an herbicidal agent.  The Veteran also claimed entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of colorectal cancer, status post abdominal perineal resection.  The Veteran claimed that VA failed to timely diagnosis his colorectal cancer.  Specifically, he claimed that his colorectal cancer would have been diagnosed earlier had VA exercised the degree of care that would expected of a reasonable health care provider during several instances of treatment prior to the initial diagnosis on February 28, 2005.  The Veteran further asserted that the failure to diagnose his colorectal cancer earlier allowed the disease to progress to the point of requiring a more invasive and severe course of treatment.

During the pendency of this appeal, the RO attempted to obtain evidence associated with a colonoscopy that the Veteran apparently underwent sometime in 2002 at the Saginaw, Michigan, VA Medical Center.  In August 2007, the Saginaw, Michigan, VA Medical Center notified the RO that it found no records pertaining to the Veteran's alleged 2002 colonoscopy.  A longitudinal review of the Veteran's claims file did not reveal evidence associated with a 2002 colonoscopy from the Saginaw, Michigan, VA Medical Center or otherwise.

Pursuant to the Veteran's claim for benefits under 38 U.S.C.A. § 1151, the RO requested an opinion from a VA examiner.  The RO explained to the VA examiner that the Veteran underwent a colonoscopy in 2002, but that there were no records documenting the results.  In April 2008, the VA examiner reviewed the evidence of record and opined that the Veteran was "not entitled to a claim of malpractice based on care provided at the Saginaw VA [Medical Center.]"  The VA examiner based this opinion, in part, on a "negative" 2002 colonoscopy.  

The [V]eteran was seen on multiple occasions from 1999 to 2005[, and] at no time during any of these visits did the [V]eteran complain [of] rectal bleeding.  On 9/13/2004[,] the [V]eteran was seen and did have an enlarged prostate and symptoms consistent with benign prostatic hypertrophy.  The appropriate protocol and follow up was scheduled based on these symptoms.  B[ased] on the fact that there is no medical documentation in the VA medical records [that] the [V]eteran had rectal bleeding, and a negative colonoscopy in 2002, there w[ould] be no indication that would conclude the [V]eteran had colon cancer at this ti[me].  (Emphasis added)

In April 2008, the RO issued a supplemental statement of the case wherein it did not list treatment records associated with a 2002 colonoscopy as evidence considered therein.  Further, the RO noted in the body of the supplemental statement of the case that the Veteran claimed that he underwent a colonoscopy in 2002, but that the results of such were not associated with the claims file.  

There is no indication from the Veteran's claims file that the results of a 2002 colonoscopy were available to and reviewed by the April 2008 VA examiner.  The examiner, however, based the April 2008 opinion, in part, on the supposedly negative results of a 2002 colonoscopy.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, the Board finds that the April 2008 opinion is inadequate for purposes of rendering a decision in this case.  "Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one."  Barr v. Nicholson, 21Vet. App. 303, 311 (2007).   As such, a remand is warranted in order for the RO to obtain another medical opinion.

Additionally, during the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the duty to notify requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  In the present appeal, the Veteran was provided with timely notice of what type of information and evidence was needed to substantiate his claim for service connection, but not provided with timely notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  As such, proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, and also includes an explanation as to the type of evidence that is needed to establish both a disability rating and an effective date, must be provided.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran notice as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Specifically, the RO must request that the Veteran submit or identify treatment records associated with a 2002 colonoscopy.  Regardless of the Veteran's response, the RO must request all of the Veteran's treatment records from the Saginaw, Michigan VA Medical Center dated in 2002.  The RO must then obtain copies of the related records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

3.  The RO must then make arrangements to obtain a medical opinion by the appropriate specialist to determine whether the failure to earlier diagnose the Veteran's colorectal cancer was the result of any deficiencies by VA.  The claims file must be made available to and reviewed by the specialist.  Thereafter, the specialist must provide an opinion as to whether the failure to earlier diagnose the Veteran's colorectal cancer was (a) caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical, or surgical treatment, or examination, or (b) was due to an event not reasonably foreseeable.  In addressing these questions, the specialist must state whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider in providing the Veteran's treatment in and after March 1999, to include the March 30, 1999 flexible sigmoidoscopy.  The specialist must also specifically state whether the failure to diagnose the Veteran's colorectal cancer prior to February 28, 2005 was the result of any deficiency by VA.  The specialist must specifically state whether the failure to diagnose the colorectal cancer prior to February 28, 2005 resulted in any additional disability, to include a more invasive or severe course of treatment.  The specialist must also specifically comment on the medical literature submitted by the Veteran, including literature regarding diverticular disease.  All opinions provided must include a thorough explanation of the bases for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the specialist must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the VA examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be associated with his claims file.

4.  The RO must review the resulting examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other indicated development the claim must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

